         Case 3:21-cv-01418-EMC Document 55 Filed 08/17/21 Page 1 of 1




                                  OFFICE OF THE CLERK
                              UNITED STATES DISTRICT COURT
                                 Northern District of California

                                       CIVIL MINUTES


 Date: August 17, 2021             Time: 2:44 - 2:57 =             Judge: EDWARD M. CHEN
                                         13 Minutes

 Case No.: 21-cv-01418-EMC         Case Name: Brooks v. Thomson Reuters Corporation

Attorney for Plaintiff: Andre Mura
Attorneys for Defendant: Susan Fahringer, Nicola Menaldo

 Deputy Clerk: Angella Meuleman                          Court Reporter: Ruth Ekhaus

                       PROCEEDINGS HELD BY ZOOM WEBINAR

Initial Case Management Conference - held.

                                           SUMMARY

Parties stated appearances.

ADR: Parties proposed private mediation. Court stated strong preference for parties to mediate
prior to class certification. Both parties are amendable to such and will discuss. Court intends to
set firm mediation deadline at next status conference.

Court ordered parties to file a stipulation and proposed order in two weeks which provides a
schedule for Motion for Class Certification. Motion to be filed within eleven (11) months. Last
brief to be due no earlier than three (3) weeks prior to hearing date. Close of Fact Discovery to be
set two months after class certification hearing.

Further Status Conference set 12/14/2021 at 2:30PM. Joint Status Report due 12/7/2021.
